UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: (Date of earliest event reported) September 12, 2014 ATHERONOVA INC. (Exact name of registrant as specified in charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 000-52315 (Commission File Number) 20-1915083 (IRS Employer Identification No.) 2301 Dupont Drive, Suite 525 Irvine, CA92612 (Address of Principal Executive Offices and zip code) (949) 476-1100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. Item 3.02. Unregistered Sales of Equity Securities. On September 12, 2014, we entered into a Securities Purchase Agreement (the “ Securities Purchase Agreement ”) with seven accredited investors (the “ Initial Purchasers ”), pursuant to which the Initial Purchasers purchased from us (i) 8% Senior Secured Convertible Notes (the “ Notes ”) for an aggregate cash purchase price of $500 ,000, and (ii) Common Stock Purchase Warrants (the “ Warrants ”) pursuant to which the Initial Purchasers may purchase, for a term of five years, a number of shares equal to 50% of the shares of our common stock issuable upon conversion of the Notes as of the date of issuance, at an exercise price of $2.00 per share, subject to adjustment as set forth in the Warrants . Our board of directors has approved the sale and issuance to the Initial Purchasers or other purchasers (collectively, the “ Purchasers ”) of up to an additional $500,000 in principal amount of the Notes (with associated warrant coverage) in exchange for a cash purchase price (collectively, the “ Capital Raise
